           Case 2:19-cv-00159-JTN-MV ECF No. 8 filed 09/06/19 PageID.22 Page 1 of 2




              On August 19, 2019, I served the Township of Forsyth via registered mail pursuant to Fed. R. Civ. P 4(j)(2)(B).



                                                                           s/ Anne Perala
       September 6, 2019
                                                                   Anne Perala, Legal Assistant
Per Fed. R. Civ. P. 4(j)(2)(B), service was accomplished            105 Meeske Ave., Marquette, MI 49855
via registered mail pursuant to MCR 2.104(G) & (H)(1) by an
agent of the Clerk of the Township of Forsyth. The USPS
Domestic Return Receipt is attached.
Case 2:19-cv-00159-JTN-MV ECF No. 8 filed 09/06/19 PageID.23 Page 2 of 2
